PER CURIAM.
In this appeal from a “Final Judgment as to Attorney’s Fees,” Randall O. Reder, appellate counsel for Thomas Miller, challenges the constitutionality of the Thirteenth Judicial circuit’s administrative order establishing a $60 hourly rate for court-appointed attorney’s fees. We treat the appeal as a petition for writ of certio-rari. See Fla. R.App. P. 9.040(c). We deny the petition based on Sheppard & White, P.A. v. City of Jacksonville, 827 So.2d 925 (Fla.2002).
FULMER, DAVIS, and COVINGTON, JJ., Concur.